In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                           No. 11-900V
                                     Filed: February 2, 2016

* * * * * * * * * * * * * * * *                               UNPUBLISHED
CATHERINE BRATT,              *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Influenza (“Flu”) Vaccine;
                              *                               Chronic Inflammatory
SECRETARY OF HEALTH           *                               Demyelinating Polyneuropathy.
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.
Michael P. Milmoe, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On December 27, 2011, Catherine Bratt (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner
alleged that as a result of receiving an influenza (“flu”) vaccination on January 2, 2009, she
suffered Chronic Inflammatory Demyelinating Polyneuropathy (“CIDP”). Stipulation ¶ 2, 4, filed
Feb. 1, 2016.

       On February 1, 2016, the parties filed a stipulation in which they state that a decision should

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
be entered awarding compensation. Respondent denies that the flu vaccination caused petitioner’s
CIDP or any other injury. Id. at ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached
hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       1) A lump sum of $278,007.71, in the form of a check payable to petitioner, Catherine
          Bratt, which represents compensation for first year life care expenses
          ($58,007.71), and pain and suffering and past unreimburseable expenses
          combined ($220,000.00); and

       2) An amount sufficient to purchase an annuity contract to provide the benefits
          described in paragraph 10 of the Stipulation, to be paid to a life insurance
          company meeting the criteria described in paragraph 9.

       These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Id. at ¶ 8.

       The undersigned approves the requested amounts for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                                s/ Thomas L. Gowen
                                                Thomas L. Gowen
                                                Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                   2
Case 1:11-vv-00900-UNJ Document 99 Filed 02/01/16 Page 1 of 7
Case 1:11-vv-00900-UNJ Document 99 Filed 02/01/16 Page 2 of 7
Case 1:11-vv-00900-UNJ Document 99 Filed 02/01/16 Page 3 of 7
Case 1:11-vv-00900-UNJ Document 99 Filed 02/01/16 Page 4 of 7
Case 1:11-vv-00900-UNJ Document 99 Filed 02/01/16 Page 5 of 7
Case 1:11-vv-00900-UNJ Document 99 Filed 02/01/16 Page 6 of 7
Case 1:11-vv-00900-UNJ Document 99 Filed 02/01/16 Page 7 of 7